DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 11-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP 2017-078756 of record) in view of Ramsey et al. (USPAT 4303302).

Regarding claim 1, Okada discloses a system comprising: 
a frame (Fig. 1, 110); 
a connecting member (125); 
an optical subassembly (130) attached to the frame configured to provide image data to a user's eye ([0036]); 
at least one combiner lens (150) connected to the optical subassembly via the connecting member (Fig. 3), wherein the combiner lens is at least partially transmissive to visible light, and is configured to direct image data provided by the optical subassembly to the user's eye ([0037]); and 
at least one actuator (120) configured to move the optical subassembly and connected combiner lens according to a control input, wherein the actuator moves the optical subassembly and connected combiner lens independently of the frame ([0026]-[0030]).
Okada does not disclose wherein the actuator being configured to bend in a specific direction according to the control input, the amount of bend in the actuator being specified by the control input.
However, Ramsey teaches an optical device comprising an actuator (30-36) for moving an optical assembly (Fig. 3) that is configured to bend in a specific direction (at least Fig. 3) according to the control input (Col. 3 lines 61-Col. 4 lines 22), the amount of bend in the actuator being specified by the control input (Col. 4 lines 5-22).
It would have been obvious to one having ordinary skill in the art as of the effective filing date to combine Okada and Ramsey such that the actuator for moving the optical subassembly was a configured to be controlled to bend by a specified amount motivated by reducing the weight of the system on a user’s head.

Regarding claim 2, modified Okada discloses wherein the at least one actuator comprises a piezoelectric bimorph (Col. 2 lines 44-48 of Ramsey).

Regarding claim 4, Okada discloses wherein the connecting member includes a housing for the optical subassembly (Fig. 2 where the connecting member connects to a housing for the optical subassembly).

Regarding claim 5, Okada discloses wherein the optical subassembly includes one or more electronic components configured to track movement of the user's eye ([0043] where 170 is connected to the optical subassembly).

Regarding claim 6, Okada discloses wherein the eye tracking electronic components provide the control input, such that the actuator moves the optical subassembly based on the user's eye movements ([0054]).

Regarding claim 11, Okada discloses computer-implemented method comprising: 
receiving one or more control inputs at a controller (170), the controller being part of an optical subassembly that is connected to a combiner lens (150) via a connecting member ([0043] where 170 is connected to the optical subassembly); 
determining a current position of the combiner lens relative to a frame (110 and [0026]-[0030] where the position of the assembly must be known to direct movements to accommodate eye movement or else the device could not function accurately), wherein the combiner lens is at least partially transmissive to visible light ([0018] 150 is a half mirror), and is configured to direct image data provided by the optical subassembly to a user's eye (Fig. 2); and 
actuating at least one actuator (120) configured to move the optical subassembly and connected combiner lens according to the received control inputs, wherein the actuator moves the optical subassembly and connected combiner lens independently of the frame ([0030] and Figs. 2-3).
Okada does not disclose wherein the actuator being configured to bend in a specific direction according to the control input, the amount of bend in the actuator being specified by the control input.
However, Ramsey teaches an optical device comprising an actuator (30-36) for moving an optical assembly (Fig. 3) that is configured to bend in a specific direction (at least Fig. 3) according to the control input (Col. 3 lines 61-Col. 4 lines 22), the amount of bend in the actuator being specified by the control input (Col. 4 lines 5-22).

It would have been obvious to one having ordinary skill in the art as of the effective filing date to combine Okada and Ramsey such that the actuator for moving the optical subassembly was a configured to be controlled to bend by a specified amount motivated by reducing the weight of the system on a user’s head.

Regarding claim 12, Okada discloses wherein the control inputs are generated based on tracked eye movements of the user's eye ([0054]).

Regarding claim 13, Okada discloses wherein the frame includes at least one slot for the combiner lens to slide through as the combiner lens and connected optical subassembly are moved by the actuator (Figs. 1 and 2 and note that if the frames did not contain a slot for movement then the device could not function).

Regarding claim 14, Okada discloses wherein the combiner lens is designed to slide substantially within the frame (Fig. 2 and [0030]).

Regarding claim 15, modified Okada discloses wherein one or more piezoelectric flexure amplifiers are implemented to amplify movement of the optical subassembly and connected combiner lens (Col. 2 lines 44-48 of Ramsey where piezoelectric bimorph actuators are flexible actuators and are used and are known in the art to amplify actuation – see examiner’s notes provided in the previous action dated 11/15/2021).

Regarding claim 16, modified Okada discloses herein the piezoelectric flexure amplifiers are configured to amplify movement of the optical subassembly and connected combiner lens by increasing the effective displacement of the at least one actuator (Col. 2 lines 44-48 of Ramsey where piezoelectric bimorph actuators are used and are known in the art to amplify actuation – see examiner’s notes provided in the previous action dated 11/15/2021).

Regarding claim 20, Okada discloses a non-transitory computer-readable medium comprising one or more computer-executable instructions that, when executed by at least one processor of a computing device, cause the computing device to ([0055]): 
receive one or more control inputs at a controller (170), the controller being part of an optical subassembly that is connected to a combiner lens via a connecting member (125); 
determine a current position of the combiner lens relative to a frame ([0030] movement of the device requires some spatial knowledge of the lens and subassembly with respect to frame or else the movable elements would hit the frame and destroy the system), 
wherein the combiner lens (150) is at least partially transmissive to visible light ([0018] 150 is a half mirror), and is configured to direct image data provided by the optical subassembly to a user's eye (Fig. 2); and 
actuate at least one actuator (120) configured to move the optical subassembly and connected combiner lens according to the received control inputs, wherein the actuator moves the optical subassembly and connected combiner lens independently of the frame (Fig. 2 and [0030]).
Okada does not disclose wherein the actuator being configured to bend in a specific direction according to the control input, the amount of bend in the actuator being specified by the control input.
However, Ramsey teaches an optical device comprising an actuator (30-36) for moving an optical assembly (Fig. 3) that is configured to bend in a specific direction (at least Fig. 3) according to the control input (Col. 3 lines 61-Col. 4 lines 22), the amount of bend in the actuator being specified by the control input (Col. 4 lines 5-22).
It would have been obvious to one having ordinary skill in the art as of the effective filing date to combine Okada and Ramsey such that the actuator for moving the optical subassembly was a configured to be controlled to bend by a specified amount motivated by reducing the weight of the system on a user’s head.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Ramsey and further in view of Haddick et al. (PGPUB 20160018654 of record).

 Regarding claim 9, Okada discloses wherein the frame includes two arms (112L/R), and wherein an arm includes a plurality of actuators (124 X and 124Y) that move the optical subassembly and connected combiner lens ([0030]), at least one of the actuators moving the optical subassembly and connected combiner lens in the y direction, and at least one of the actuators moving the optical subassembly and connected combiner lens in the x direction ([0030]).
Modified Okada does not disclose wherein both frame arms include the plurality of actuators.
However, Haddick teaches an optical assembly on each side of the frames to display information to both eyes ([0195]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Okada and Haddick such that the display assembly located on the left frame arm of Okada was duplicated onto the right frame arm such that both eyes received display information motivated by improving total field of view of display images.

Regarding claim 10, modified Okada discloses wherein the frame includes two arms (112L/R), and wherein an arm includes a plurality of bimorph actuators (124 X and 124Y and Ramsey teaches the use of bimorph actuators in Col. 2 lines 44-48) that move the optical subassembly and connected combiner lens ([0030]), at least one of the actuators moving the optical subassembly and connected combiner lens in the y direction, and at least one of the actuators moving the optical subassembly and connected combiner lens in the x direction ([0030]).
Modified Okada does not disclose wherein both frame arms include the plurality of actuators.
However, Haddick teaches an optical assembly on each side of the frames to display information to both eyes ([0195]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Okada and Haddick such that the display assembly located on the left frame arm of Okada was duplicated onto the right frame arm such that both eyes received display information motivated by improving total field of view of display images.


Claims 3, 7, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Ramsey and further in view of Bohn (PGPUB 20180082644 of record).

Regarding claim 3, modified Okada discloses wherein the optical subassembly comprises: at least one laser (131R/G/B); and a combiner (150).
Okada does not disclose at least one waveguide and at least one spatial light modulator.
However, Bohn teaches a HUD device comprising at least one laser ([0048]); at least one waveguide (100); at least one spatial light modulator (204 and [0048]); and a combiner (116).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Okada and Bohn such that the optical assembly comprised at least one waveguide and at least one spatial light modulator motivated by improving wearability (The implementation of a waveguide allows the light generating assembly to be further offset from wearer’s FOV).

Regarding claim 7, modified Okada does not disclose wherein the system includes two optical subassemblies and two combiner lenses, and wherein each combiner lens and connected optical subassembly is actuated independently.
However Bohn teaches a display assembly for both eyes ([0050]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Okada and Bohn such that the display assembly located on the left frame arm of Okada was duplicated onto the right frame arm such that both eyes received display information motivated by improving total field of view of display images.

Regarding claim 8, modified Okada disclose wherein each combiner lens and connected optical subassembly tracks a separate user eye ([0050] of Bohn where both eyes are tracked).

Regarding claim 18, modified Okada does not explicitly disclose wherein the optical subassembly includes a liquid crystal on silicon spatial light modulator.
However, Bohn teaches a HUD device wherein the optical subassembly includes a liquid crystal on silicon spatial light modulator ([0051] LCOS).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Okada and Bohn such that the display included an LCOS spatial modulated motivated by improving image quality.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Ramsey and further in view of Abe (EP3382442 of record).

Regarding claim 17, Okada does not disclose wherein one or more displacement sensors are affixed to the connecting member and are implemented to determine movement of the optical subassembly and connected combiner lens.
However, Abe discloses a head mounted display device wherein one or more displacement sensors are affixed to the connecting member and are implemented to determine movement of the optical subassembly and connected combiner lens ([0025]-[0026]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Okada and Abe such that the position of the optical assembly was determined using at least one sensor motivated by improving position accuracy.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Ramsey and further in view of Raffle et al. (PGPUB 20130088413 of record).

Regarding claim 19, modified Okada does not disclose wherein the at least one actuator comprises a voice coil actuator.
However, Raffle teaches a head mounted display device wherein a voice coil actuator is used to move an element (Claim 2).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Okada and Raffle such that a voice coil actuator was used to move the optical subassembly motivated by simplifying the device.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872